PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/190,318
Filing Date: 26 Feb 2014
Appellant(s): Jaynes, Christopher, O.



__________________
Rebecca L. Rudolph
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/6/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
Appellant claims a system that enables users to transform the size and location of a media source a shared display. Pering discloses a system in which multiple users share windows on a shared display, and can manipulate each other’s windows including moving and resizing them (Pering, especially ¶0017). This disclosure of Pering addresses the bulk of Appellant’s arguments, and additional combinations under 103 address the remaining claimed features.

A. Transmitting Shared Display State Information in Pering
Appellant argues (Appeal Brief Pages 8-9):
Cited references do not disclose “transmitting shared display state information...”

…

Thus, as best understood from the disclosure of Fig. 2 and paragraph [0017] of Pering, there is no disclosure of transmitting all of content (MD1, MD2, MD3 and MD4) from remote device 200 to each mobile device (MD). As Applicant argued in the Response of January 12, 2021, Pering lacks any description that display 200 transmits “from the host to each of the client devices, shared display state information. ..of each of the received media source video streams as displayed on the shared display.”
[emphasis in original]

As an initial matter, the Examiner notes that this argument as it pertains to Pering is moot. The Final Office Action dated 1/27/2021 indicates on at the bottom of page 3 that Pering does not expressly geographical information” as required in claim 1 (the Examiner notes that this limitation does not include the phrase “transmitting all of the content” as implied in the argument above). Regardless of whether Pering discloses transmitting shared display state information, Nancke-Krogh is relied upon to teach transmitting shared display state information defining geographical information (Nancke-Krogh, Figs. 4 and 5 with ¶0053-¶0061, ¶0082-¶0083, ¶0092 and Fig. 18 with ¶0136, as cited in the Final Office Action Pages 4-5).
However, the Examiner does not concur with Appellant’s interpretation of Pering above. Pering at ¶0017 recites:
…Consider the case where there are four people in a meeting each with the own mobile device (MD1-MD4), and they wish to share information from their mobile devices amongst themselves.  To facilitate their interaction, all the users could connect to the remote display 200 using a suitably augmented RDP, and connect their devices, running a RDP server, to a RDP client on the remote display 200. For some kinds of sharing, they may wish to tile the clients so that all users can see scaled-down views of all the content on the mobile devices such as to enable comparisons, as shown. Each mobile device may choose the size and position of their own display window on the remote display 200 or, in other embodiments, the mobile devices may be able to control the size and position of other mobile device's display windows on the remote display 200.  [emphasis added]

This teaching of Pering heavily implies, but does not explicitly state, that position (geographic) information of other clients’ windows is made available to each client for the purpose of controlling the size and position of those windows on the shared display. This paragraph at least teaches that the mobile devices must have received some kind of shared display state information from the host in order to be able to command the size and positions of the other mobile device’s display windows on the shared display. At a minimum, it teaches that each client must be aware of the presence of the windows they are controlling. Again, Pering recites that the user can control both the size and the position of the other client windows on the shared display from their mobile device. However, because Pering does 
Appellant makes two arguments that Pering is deficient. First, Appellant argues that ¶0017 of Pering is limited to a user manipulating its own windows through tiling or full screen display (Appeal Brief Page 9):
On page 15 of the OA, the Examiner states that the penultimate sentence of paragraph [0017] of Pering “requires the host to make the client devices aware of at least the existence of each of the display windows.” The Examiner can only reach this conclusion with the benefit of hindsight. At most, Pering merely suggests that a mobile device may manipulate its own content by interacting with remote display to select tiling or full-screen display. 

Pering does indeed mention that a user may manipulate their own device content by interacting with the remote display. Pering also mentions, separately, that the user can control the size and position of other mobile device’s display windows on the remote display.
Pering ¶0017 recites:
Each mobile device may choose the size and position of their own display window on the remote display 200 or, in other embodiments, the mobile devices may be able to control the size and position of other mobile device's display windows on the remote display 200.  [emphasis added]


Second, Appellant argues that Pering teaches away from users controlling the windows of other users (Appeal Brief Page 9):
In fact, paragraph [0018] of Pering states that “[S]imple social conventions could be used to mediate access to the shared resource or display 200.” In other words, a user in a conference room would ask other users before selecting full-screen display. Pering teaches away from client devices having an awareness of other display windows since this awareness must be provided by the user. [emphasis in original]

In this case, Pering is teaching a social convention (asking other users before selecting full screen display) because of the control each user has over the content in the shared display. In Pering, users have a lot of control over the display of their own windows and the windows of other users, and so Pering is caused by client devices having control over the display of the content of others.

B. Transmitting Geographical Information in Nancke-Krogh
Nancke-Krogh discloses a multi-user system in which a shared display is presented on remote clients and a host (Nancke-Krogh, at least Figs. 5 and 18 with ¶0057 and ¶0136). The visual output on this shared display is communicated to the remote clients from the host. Appellant argues that Nancke-Krogh is deficient because the displays are viewed locally on each user’s machine, rather than on one shared display (see Appellant Brief Pages 10-11).
The Examiner cannot concur with this interpretation. Nancke-Krogh (at least Figs. 4-5 with ¶0053-¶0061) is relied on for the explicit teaching of transmitting geographic information to a remote user. Nancke-Krogh discloses that the visual output, including where the window will be located, is communicated to the clients from the host, for display at the clients and the host. In particular, Nancke-Krogh recites:
[0056] The interaction command is treated as though it were sent by the host user.  For example, once the interaction command is received by the host application at an input handler 416, the application responds according to the interaction command, not knowing if the input originated from the host or client user.  The input handler at the host application communicates the interaction command to an application logic component 418, where the host computer uses data in the application logic component and application data/data files 422 to create a visual output to be displayed on an information display 410 (e.g., a host information display).  For example, an OS output handler 414 can receive the visual output from an application output handler 420, and decide how much of the entire window will be displayed and where on the information display the window will be located before outputting 443 the visual output to the information display.

[0057] In accordance with an embodiment, the OS output handler communicates the visual display to the OS remote output handler, which in turn communicates the visual output to an output handler 430 at the remote desktop client application.  The output handler communicates the visual output to an OS output handler 415 to be communicated 444 to an information display 411 (e.g., client information display).  In accordance with an embodiment, the information display renders a window showing a current (e.g., live) representation of the information display of the host user's computer.  Inputs received at the host application result in a direct update of the host application and the host user's information display.  These updates are communicated from the OS remote output handler to the remote desktop output handler at the remote desktop application, and the client user's information display is updated in real time with the same visual representation as displayed at the host user's information display.  The host information display and the client information user display are updated based on the interaction command.  For example, the host application is displayed as a window within the host information display, and the viewable area of the host information display is displayed within a window on the client information display. [emphasis added]

Thus, the combination of Pering and Nancke-Krogh disclose transmitting, from the host, to the clients, the geographical information of the windows on the shared display. Nancke-Krogh at Figs. 4 and 5 shows visual information, including “where on the information display the window will be located”, being sent from the host (406, 506) to the client (and 407, 507). Note also, especially Fig. 5, that this is performed in response to the interaction request 564 from the client. This teaching of Nancke-Krogh includes the host passing the visual information of a shared display, which Nancke-Krogh recites includes where the windows will be located, to each of the clients.
Pering, as discussed above, teaches users being able to control the size and position of other windows in the shared display. To the extent that Pering fails to explicitly recite that this includes transmitting geographic position information to the user, Nancke-Krogh teaches that sending shared display visual information includes the new size and position of those windows to the clients.

Appellant argues that Nancke-Krogh transmits to each user a full desktop display, rather than individual windows. See Appeal Brief Pages 14-15 and recreated here from pages 10-11:
With regard to FIG. 18 and paragraphs [0082-0083], [0092] and [0136] of Nancke-Krogh, there is no indication that the Nancke-Krogh transmits geographical information of each application window Instead, Nancke-Krogh appears to disclose a multi-user desktop where the state of an entire display is maintained at a host desktop, and that full display is transferred as a whole to each user, who may choose to zoom into different portions as shown in FIG. 11. [emphasis added]


Communicating the entire display to each user necessarily includes communicating the positions of the windows in the entire display (see especially Nancke-Krogh Fig. 18). Nancke-Krogh at ¶0092 even explicitly references this fact:
[0092] In accordance with an embodiment, a notification feature can be implemented for the controlling user of an object.  The purpose of such a system is to handle conflict when a second user wants to take control of an object that is currently in control by a first user, or is actively used by one or multiple other users.  When a second user is granted the right to control an object, the movement/resize/layering made by the second user is reflected on all connected users with this object in view.
[emphasis added]

Thus, Nancke-Krogh absolutely sends geographic position information for individual windows that together make up an entire desktop display.

Appellant also argues that Nancke-Krogh does not allow a user to control other user’s shared content (Appeal Brief Pages 11-12), recreated here from page 12:

Although Nancke-Krogh was not cited to teach these limitations, even if this reference is considered, there is no disclosure of these recitations of claim 1. The “unlimited multi-user desktop” embodiments discussed beginning in paragraph [0079] of Nancke-Krogh must be understood in the context of the remote desktop client, which creates separate instances of applications on each computer and displays them in their own window. As noted in paragraph [0083], “there can be only one controlling user for each object” defined in paragraph [0050] as a graphical element rendered by a computing device. It would not be possible for user 702, for example, to control anything appearing on information display 710, other than updating the instance of an application running on the user’s computer 707.

But Nancke-Krogh is not cited for this. Pering explicitly teaches that users can control the size and position of other users’ windows. Nancke-Krogh is relied on only for the teaching of transmitting geographic information to the client devices. 
at least in that it is part of the entire display. This can be seen visually in Nancke-Krogh at least Fig. 18.

C. Receiving a Transform. 
Next, Appellant argues that Pering does not teach receiving or using the transform of the media sources recited in claim 1 (Appeal Brief Pages 11-12):

On page 4, the Final Office Action cites Pering to teach claim language of

receiving, at the host and from any of the client devices, a transform for any of said media sources, the transform determining the location and size of each said media source as displayed on the shared display. (emphasis added)

Applicant strongly disputes that Pering discloses that mobile device MD1 of FIG. 2 can control, for example, the display of MD2 as it appears on remote display 200. As explained above, the mere statement in paragraph [0017] that “in other embodiments, the mobile devices may be able to control the size and position of other mobile device's display windows on the remote display 200” falls far short of teaching or suggesting the specific language of claim 1 that a client device may initiate a transform of any media source, and that the transform determines the location and size of each media source as displayed on the shared display.

At best Pering suggests that remote display 200 respond to a single user “wish to full- screen their display client”

Appellant similarly argues (Appeal Brief Page 12):

At best, one of ordinary skill in the art might understand the RDP server of Pering to allow limited “source control,” such as advancing slides in a PowerPoint file. Claim 1 recites a system that provides “layout control.” The method of claim 1 allows a client to determine where any of the shared sources appear on the screen with scale, position, etc. This is an important distinction

the size and position of another user’s window on the remote display. Even ignoring that Nancke-Krogh separately teaches this limitation (as discussed above), Pering explicitly states that each user can, from their device, transform the windows of other users on the shared display. While it is true that Pering discloses that users can full-screen their display, this is recited separately. Pering, at ¶0017, recites “mobile devices may be able to control the size and position of other mobile device's display windows on the remote display”, which does not appear to fairly be limited to users setting their own windows to full-screen, or limited to advancing slides. “[C]ontrol the size and position of other mobile device’s display windows” does not appear to refer to advancing slides.

D. Video Streams
Appellant argues (Appeal Brief Pages 12-13):
Gu does not provide teachings missing from Pering and Nancke-Krogh
…
There is no discussion of video streams in either Pering or Nancke-Krogh. Thus, there is no reason why one of ordinary skill in the art would add the encoding method of Gu to either reference. The exchange and manipulation of video streams is not simply a different type of window from that of static images or even applications because it typically requires real time and continuous updating.
…
Further, there is no discussion of sharing video streams in either Pering or Nancke-Krogh. Thus, there is no reason why one of ordinary skill in the art would add the encoding method of Gu to either reference other than the teaching of Applicant’s claims. The exchange and manipulation of video streams is not simply a different type of window from that of static images or even applications because it typically requires real time and continuous updating.


The Examiner cannot agree. Nancke-Krogh discloses real-time continuous updating of a desktop stream (Nancke-Krogh at least ¶0057). Gu also describes itself as applicable to the problem of window sharing (Gu, ¶0005 and ¶0022), and discloses streaming video sharing (Gu, ¶0025 and ¶0027). The 

Appellant argues (Appeal Brief Page 13):
The proposed combination also ignores other claim limitations such as “causing the shared display to simultaneously render a respective live media stream of each of the selected media sources using the transform to determine a current geometric state of each of the respective media sources.” Although the phrase “live media stream” appears in strikethrough in the Examiner’s discussion of Pering on pages 3 — 4 of the OA, it is not addressed anywhere else in the OA.

The Examiner cannot agree. Nancke-Krogh discloses real-time continuous updating of a desktop stream (Nancke-Krogh at least ¶0057). Gu discloses video streaming at least at ¶0025 and ¶0027.

E. Not-to-be-visible Displays
Appellant argues (Appeal Brief Page 14):
Duffy does not provide teachings missing from Pering, Nancke-Krogh and Gu

…

Duffy is cited to teach “a remote desktop system” beginning on page 5, lines 23 — 24 of the OA. Specifically, Duffy is cited to teach the claim 1 recitation of:

the not-to-be-visible video stream being one of the received media source video streams that is not to be visible on the shared display.

As explained above, Duffy does not teach a “shared display” as claimed. Instead, Duffy appears to teach a single computer system 700 (FIG. 7) that can receive “desktops” from remote computers. The stated motivation to combine, “[T]he motivation for doing so would have been to enable users to maximize the available screen real-estate for presentation without disconnecting or interrupting other sharing, thereby enabling users to retain control of their presentations and facilitate switching” conflicts with the teaching of Duffy. The desktop manager 726 of FIG. 7 of Duffy is controlled by a user of computer system 700. There is no disclosure in Duffy that remote PCs have the capability to “retain control of their presentations and facilitate switching.” To the extent that remote PCs have a desktop in computer system 700, Duffy suggests that one user is controlling all of the desktops.

received media source video streams that is not to be visible on the shared display” [emphasis added]. If one were to conclude that, when a user switches to full screen on the shared display, the other shared video streams of Pering as modified continue to be received, this claim limitation would be met by the combination of Pering, Nancke-Krogh, and Gu. If one were to conclude that this claim limitation does not require the media source video stream to continue to be received when it is not visible, this claim limitation would again be met by the combination of Pering, Nancke-Krogh, and Gu. However, the Examiner does not rely upon those conclusions here, and cites Duffy to support the rejection - teaching receiving a continuously updated full motion video which is not displayed (Duffy, at least ¶0027-¶0029 and ¶0019).
Duffy teaches a remote desktop system (Duffy, Abstract with ¶0013), in which users of a remote computer can switch the display corresponding to the remote computer from one running, executing desktop to another. Duffy discloses that desktops which are not selected continue to run and communicate, including full screen video playback, and may not be displayed when a different desktop is selected (see Duffy, Fig. 3 with ¶0027-¶0029 and ¶0019). 
A user wishing to use full screen on a shared display while other views are available, such as is disclosed in Pering at ¶0017, may not want to interrupt the sharing connection of others while in full screen (maximizing available display real-estate for their presentation). This would have the added benefit of facilitating switching between views, as streams would not need to be restarted from other clients every time someone exits full screen presentation. Therefore, based on the teachings of Duffy, it 

The remainder of Appellant’s arguments have been addressed above and in the Final Office Action, or are otherwise rendered moot in view of the above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL W PARCHER/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        

Conferees:
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175       

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                                                                                                                                                                                                                         


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.